ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Advanced Technology Logistics, Inc.          )      ASBCA No. 58665
                                             )
Under Contract No. W9124J-11-C-0020          )

APPEARANCE FOR THE APPELLANT:                       Ms. Wykeisha Ross
                                                     Chief Operating Officer

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    CPT Vera A. Strebel, JA
                                                     Trial Attorney

              ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

         By letter dated 7 May 2013, appellant filed a notice of appeal. After several
extensions were granted, appellant's complaint was due 18 December 2013. When the
Board did not receive a filing from appellant, its 3 January 20 14 letter ordered appellant
to file its complaint or request an extension by 24 January 2014. Appellant was advised
that failure to comply with the Board's Order could result in the Board ordering appellant
to show cause why the appeal should not be dismissed pursuant to Rule 31 for failure to
prosecute. The Board received no response from appellant.

       By Order dated 28 January 2014, the Board directed appellant to either file a
complaint or show cause why the appeal should not be dismissed for failure to prosecute
within 21 days of the date of the Order. Appellant received the Show Cause Order on
31 January 2014. The Board has received no response from appellant.

        Accordingly, this appeal is dismissed with prejudice under Board Rule 31 for
failure to prosecute.




                                                 ~#
      Dated: 11 March 2014



                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
I concur                                         I concur



RICHARD SHACKLEFORD
Administrative Judge
                                                 PETER D. TING
                                                 Administrative Judge
                                                                                            -
Acting Vice Chairman                             Armed Services Board
Armed Services Board                             of Contract Appeals
of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58665, Appeal of Advanced
Technology Logistics, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2